Citation Nr: 1602157	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  11-12 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel




INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960 and from October 1961 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2013, the Board denied entitlement to service connection for hypertension and for a lung disability, to include as due to asbestos exposure.  

In an August 2014 order, the United States Court of Appeals for Veterans Claims (Court) granted a July 2014 Joint Motion for Remand (JMR), which vacated the June 2013 Board decision with regard to the issues of entitlement to service connection for hypertension and for a lung disability, to include as due to asbestos exposure.  These issues were remanded for further consideration consistent with the terms of the JMR.

In January 2015 the Board remanded the claims for additional development.

In a December 2015 statement of the Veteran's representative, the issue of entitlement to service connection for allergic rhinitis was raised.  The Veteran's representative, in essence, argues that the issue of lung disability should be broadened to include allergic rhinitis.  However, the claim for lung disability is not general enough to include allergic rhinitis.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Hypertension was not present during service, was not manifested within one year from the Veteran's discharge from service, and is not the result of a disease or injury in service.

2.  A lung disability, currently diagnosed as a nodule of the left lower lobe, was first demonstrated many years after service and is not etiologically related to exposure to asbestos or other disease or injury during active duty service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A lung disability, currently diagnosed as a nodule of the left lower lobe, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in September 2009 prior to the rating decision on appeal.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records.  The Veteran was afforded relevant VA medical examinations in April 2010 and May 2015.  An addendum to the May 2015 VA medical examination report was completed in August 2015.

Pursuant to the Board's remand in January 2015 the Veteran was sent a letter asking him to identify the physician whom he reported treating him in 1982 and to provide authorization for VA to obtain the associated records.  The Veteran has not responded.

It was ordered that all VA treatment records dated since July 2013 be obtained and associated with the claims file.  The Veteran's representative has argued that VA has not substantially complied with this order.  However, review of the electronic claims file reveals notes indicating that there are no VA treatment records dated since July 2013.  These notes are consistent with an October 2010 VA treatment record wherein the Veteran indicated that he received all of his treatment from private providers.  

As such, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that VA has complied with the VCAA's notification and assistance requirements.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

A.  Hypertension

The Veteran contends that service connection is warranted for hypertension as the disability developed during active duty service.  A current disability is demonstrated by the evidence of record as hypertension was diagnosed upon VA examination in April 2010.  Thus, the first element of service connection is established.

Although the Veteran has been diagnosed with chronic hypertension, the Board finds that the record does not establish an in-service injury.  Service treatment records are negative for complaints or treatment related to hypertension or high blood pressure.  Additionally, in September and November 1981, two military physicians specifically found that the Veteran did not have a history or current findings of hypertension.  The Veteran also denied any problems with high blood pressure on a medical history form completed in May 1982.  The Veteran's blood pressure at the May 1982 examination for retirement was 142/80 and was characterized as normal by an April 2010 VA examiner who reviewed the claims file.   

The Veteran has also not reported any incidents or injuries that occurred during service in connection with his current claim for compensation.  In the April 2013 informal hearing presentation, his representative argued that service records demonstrated a steady increase in blood pressure readings throughout the Veteran's more than 20 year period of active service; however, such an increase is not documented in the service records.  In October 1971 the Veteran was noted to have a blood pressure of 108/74.  In February 1977 the Veteran was noted to have a blood pressure of 124/80.  In August 1978 the Veteran was noted to have a blood pressure of 120/80.  In September 1981 the Veteran was noted to have a blood pressure of 100/80.  During cardiology consultations in September and November 1981, less than a year before his separation from active duty, the Veteran's blood pressure was measured as 120/80.  While systolic pressure was slightly higher during the May 1982 retirement examination when it measured to 142, this single finding does not represent a steady increase in blood pressure and was described as normal by a VA examiner in April 2010.  The Board therefore finds that the contents of the service records and the opinion of the April 2010 VA examiner regarding the interpretation of the Veteran's blood pressure readings outweighs the statements of the Veteran's representative.  

The record also does not establish a link between the Veteran's hypertension and any incident of active duty service.  As discussed above, service records are negative for findings indicative of hypertension and the Veteran's blood pressure was normal at the May 1982 retirement examination.  He also specifically denied a history of high blood pressure on the accompanying report of medical history.  The Veteran has not submitted any medical evidence in support of his claim and the only medical opinion of record, that of the April 2010 VA examiner, weighs against the claim.  The VA examiner's opinion was based on a review of the claims file and the Veteran's statements, including his contention that he was diagnosed with hypertension in 1983 soon after his discharge from service.  Although service connection is possible for hypertension on a presumptive basis if manifested to a compensable degree within one year of separation from service, the record before the Board is entirely negative for medical findings of hypertension until 2006, almost 25 years after service, when it was identified by the Veteran's private doctor.  The Veteran has not identified the physician or facility that reportedly diagnosed hypertension in 1983 and the Board finds that service connection for hypertension as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309 is not possible.   

As for the Veteran's statements connecting his hypertension to service, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, i.e. the etiology of the Veteran's current hypertension, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  The Board also notes that the Veteran has not reported a clear history of a continuity of symptomatology since service to allow for an award of service connection under 38 C.F.R. § 3.309(b).  During the April 2010 VA examination, he stated that hypertension was initially diagnosed in 1983, but the record contains no medical evidence (or specific statements from the Veteran) to allow the Board to determine that hypertension as chronic disease manifested to a compensable level in the year after his separation from active service.  

As the evidence does not establish an in-service injury or a nexus between the Veteran's current hypertension and any incident of active duty, Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2014).

B.  Lung Disability

The Veteran also contends that service connection is warranted for a chronic lung disability as it was incurred due to asbestos exposure during active duty service.  In an April 2013 informal hearing presentation, the Veteran's representative reported that the Veteran had been diagnosed with an acute respiratory disorder during active service and had experienced cold symptoms with changes of weather since service.  

Initially, the Board finds that the record establishes the presence of a current disability.  While the Veteran did not complain of any respiratory symptoms during an April 2010 VA examination, a chest computed tomography (CT) performed in connection with the examination demonstrated a tiny lung nodule in the left lower lobe.  No other lung disorders were identified, but the Board finds that the lung nodule arguably constitutes a current disability.  

The Veteran contends that his disability is the result of asbestos exposure during active service with the Army.  There is no specific statutory guidance concerning asbestos claims, nor has the VA Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The Court has also held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, 2(h).    The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  See VAOPGCPREC 4-2000.

The Board finds that the Veteran likely had some exposure to asbestos during service.  His DD-214 and service personnel records demonstrate that he served as a wheeled vehicle mechanic and engineer equipment repairman.  Although the records do not specifically confirm asbestos exposure, the VA Manual notes that the servicing of friction products, such as clutch facings and brake linings, involves exposure to asbestos.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, 2(d).  The Board will therefore resolve all doubt in favor of the Veteran and find that he was exposed to asbestos during active duty service based on his military occupational specialty (MOS).  The presence of an in-service injury is demonstrated.  

The Board must now determine whether the Veteran's claimed disabilities are etiologically related to his in-service exposure to asbestos.  Service treatment records do not indicate such a relationship; they are negative for evidence of a chronic lung disability.  The Veteran's representative reported in April 2013 that the Veteran was treated for an acute respiratory disorder in service, but treatment records are negative for treatment or complaints related to the lungs.  

A chest X-ray performed in March 1979 was suggestive of some localized fibrotic changes in the right lower lobe, but no diagnosis was rendered and later chest X-rays performed throughout active service were negative for abnormalities.  Similarly, the Veteran's lungs and chest were normal upon physical examination at the May 1982 retirement examination.  At that time, the Veteran also specifically denied experiencing shortness of breath, dyspnea, cough, asthma, or lung infections on the accompanying report of medical history.  There is also no objective post-service evidence of lung problems or complaints until August 2007, 25 years after the Veteran's retirement from military service, when he reported experiencing dyspnea to his private physician.  No diagnosis was made at that time and a respiratory examination was normal.  The earliest diagnosis of a lung disability dates from the April 2010 VA examination when a chest CT demonstrated a left lower lobe nodule.  

There is also no competent medical evidence in support of the claim.  The Veteran has not submitted any medical opinions in support of his claim and private treatment records are devoid of any findings of a chronic lung disability.  Dyspnea was noted by a private physician in August 2007, but the accompanying respiratory examination was normal and no diagnosis was rendered.  The medical opinions of record, that of the April 2010 and August 2015 VA examiners, weigh against the claim.

After reviewing the claims file and physically examining the Veteran, the VA examiner in April 2010 concluded that there was no evidence of current lung disease or an asbestos-related injury.  The Veteran's chest CT, while indicating a lung nodule, was negative for interstitial lung disease, pleural plaques, or other findings associated with asbestos exposure.  A pulmonary function test (PFT) was also normal and the Veteran denied any symptoms or history of shortness of breath, dyspnea, cough, asthma, or lung infections.

After examination in May 2015 the examiner noted that the Veteran describesda history consistent with allergic rhinitis with physical exam findings supportive of the same.  Service treatment records reflect service in the areas of engineering equipment repairman for 14 years and wheel vehicle mechanic for 2 years while in service, corresponding to minimal/probable exposure to asbestos.  In specific regards as to the etiology of the previously noted lung nodule, the differential diagnosis includes vascular malformations, infectious/inflammatory etiologies, and benign or malignant neoplasms.  The examiner noted that diagnostic confirmation of the etiology is typically invasive (via biopsy) and not without undue risk to the Veteran considering the absence of symptoms suggesting significant lung disease.  The examiner reported that in considering this Veteran's exposure to asbestos, medical literature supports that asbestosis does not typically present as a solitary pulmonary nodule.  Previous CT imaging and pulmonary function testing were negative for evidence of asbestosis.  While the report of a chest x-ray dated March 1979 does mention the presence of "localized fibrotic changes related to right lower lobe", subsequent imaging has failed to demonstrate this abnormality.  The examiner further noted that the lung nodule currently under evaluation is located on the left lower lobe and, therefore, not connected to the x-ray findings in service.

After obtaining additional study reports, in an addendum dated in August 2015, the examiner rendered the opinion that the Veteran did not have a lung disability related to service or having an onset during service, including claimed asbestos exposure.  CT imaging was not consistent with asbestosis or interstitial lung disease.  The right lower lobe area of questionable fibrotic lung involvement by chest x-ray in service was not evidenced on CT exams from 2010 or 2015, supporting a transient process at the time which resolved without current residuals.  The left upper lobe lung nodule noted on the most recent CT exam is a new finding and distinct from the previously noted left lower lobe nodule from 2010 which has resolved.  A determination of the exact etiology of this Veteran's lung nodules would warrant tissue sampling which, given the small size of the nodules, and the inherent risks associated with a biopsy, is neither advisable nor necessary for the purposes of this evaluation.  Regardless, overall lung functioning, as evidenced by PFTs and supported by the Veteran's history, is essentially normal and, therefore, not suggestive of the claimed lung disability. 

Based on review of the claims file and the contemporaneous examination and tests, the VA examiners concluded that the Veteran had no active lung disease or asbestos-related injury.  

The Board has considered the Veteran's statements connecting his current lung disability to active duty service and asbestos exposure.  The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  Furthermore, the Board notes that the Veteran has not reported a history of continuing symptoms since service.  In the April 2013 informal hearing presentation, his representative stated that the Veteran had experienced cold symptoms with changes of the weather since service, but such statements only indicate vague intermittent symptoms rather than continuous lung problems.  The Veteran himself has not provided any specific statements in support of his claim and has not provided any information regarding current symptoms.  It is therefore clear that the Veteran has not reported a history of continuous lung problems since service.  The Board notes that its discussion of the Veteran's symptoms is in the context of using lay evidence to prove the nexus element of a service connection claim under 38 C.F.R. § 3.303(a) and (d), but not 38 C.F.R. § 3.303(b).  See Davidson, 581 F.3d 1313; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In sum, the competent evidence of record is clearly against a nexus between the Veteran's only diagnosed lung condition-a nodule in the lower left lobe-and his  active duty service and asbestos exposure.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for hypertension is denied.  

Service connection for a lung disability, diagnosed as a nodule of the left lower lobe, to include as due to asbestos exposure, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


